DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 3, and 5-8 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim 1 is amended.  Claims 2 and 4 are cancelled.

Response to Amendment
	The amendments filed on 4 Oct. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-5, and 8 under 35 USC 102(a)(1)/(2) as being anticipated by Wouters et al. (US 2015/0175553 A1; published 25 Jan. 2015) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-3, 5, and 8 under 35 USC 102(a)(1)/(2) as being anticipated by Knott et al. (J. Label. Compd Radiopharm.; published 2011) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-8 under 35 USC 103 as being unpatentable over Wouters et al. (WO 2015/0175553 A1; published 25 Jun. 2015), in view of Grigg et al. (US 2008/0076914 A1; published 27 Mar. 2008) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-8 under 35 USC 103 as being unpatentable over Wouters et al. (US 2015/0175553 A1; published 25 Jun. 2015), in view 

New Grounds of Rejection
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mixing a first reaction mixture containing containing 6-chloro-5-fluoro-2-[5-(imidazole-1-ylmethyl)pyridine-3-yl]-1-[2-(p-toluenesulfonyloxy)ethyl]benzoimidazole (radiohalogen labeling precursor compound) and [18F]CDP2230 with tetraethylammonium citrate to perform a substitution reaction between the , does not reasonably provide enablement for performing a substitution reaction between any sulfonyloxy leaving group of any radiohalogen-labeling precursor compound with any polyvalent acid or any salt thereof and then purify the reaction product for the second reaction mixture by solid phase extraction method in which a solid phase cartridge having an anion exchange group is used.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

Nature of the invention: The nature of the invention is broad.  The invention requires a step for performing a radiohalogenation reaction on a radiohalogen-labeling precursor having a sulfonyloxy leaving group capable of being nucleophilically substituted by a radioactive halide ion for obtaining a first reaction mixture.  The invention requires a step for mixing the first reaction mixture with a polyvalent acid or salt thereof to perform a substitution reaction between the leaving group of the radiohalogen labeling precursor compound and the polyvalent acid or salt thereof for obtaining a second reaction mixture. Finally, the invention requires a step for purifying the reaction product from the second reaction mixture by a solid phase extraction method in which a solid phase cartridge having anion exchange group is used.
 
The state of the prior art:  The state of the prior art is that synthetic organic chemistry and radiochemistry is quite unpredictable (see In re Marzocchi and Horton 169 USPQ at 367).  The Examiner is unable to find any prior art exemplifying or suggesting that any polyvalent acid or salt thereof would be capable of performing a substitution reaction a sulfonyloxy leaving group of a radiohalogen-labeling precursor and allow for purifying the product.  
The relative skill of those in the art:  The relative skill of those in the art is high requiring an advance degree in radiochemistry and/or organic synthesis.
The predictability or unpredictability of the art:  The predictably of the art of synthetic organic chemistry and radiochemisty is low and nearly unpredictable.
The Breadth of the claims:  The scope of the claims is very broad.  The claims allow for the mixing of the first reaction mixture with any polyvalent acid or salt thereof to perform a substitution reaction between the leaving group of the radiohalogen-labeling precursor compound and the polyvalent acid or salt therof.
The amount of direction or guidance presented:  The amount of direction or guidance in the specification is sparse.  The specification at pages 16 and 17 provide a laundry list of organic acids and asserts that phosphoric acid exemplifies a polyvalent inorganic acid.  The specification of provides a list of counter ions for the polyvalent acid salt.  There is no direction or guidance in the specification as to which polyvalent acids or salts thereof will perform a substitution reaction between a sulfonyloxy leaving group of which radiohalogen labeling precursor.
The presence or absence of working examples: The specification provides only one working example where the working required the synthesis of tetraethylammonium citrate as the salt of the polyvalent acid.  The working example does not teach or suggest that for example citric acid as the polyvalent acid would be capable of substitution reaction with a sulfonyloxy leaving group of a radiohalogen labeling precursor.
The quantity of experimentation necessary: The quantity of experimentation needed to practice the claimed invention would be extensive and nearly unlimited.  The experimentation would require testing a wide range of polyvalent acids and salt counter ion combinations to identify which polyvalent acids and salts thereof are capable of performing said substitution reaction and enable purifying the reaction product from the second reaction mixture.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(2)  as being anticipated by McConathy et al. (Mol. Imaging; published 2010; see attached 892).
 
	Regarding claims 1, 5-6, and 8, McConathy et al. disclose the synthesis of (R)- and (S)-[18F]4.  The 2-[18F]fluoroethyl azide 6 was prepared by adding the tosylate precursor 5 in anhydrous acetonitrile to the dried [18F]fluoride.  The reaction vessel was sealed and heated to 85oC for 15 min. This reads on a step of performing a radiofluorination reaction on a 18F]6.  
The cycloaddition was performed by adding a mixture of 1.5 M aqueous sodium ascorbate and aqueous copper(II) sulfate pentahydrate in a syringe prepared before use to the crude [18F]6 followed by the alkyne precursor 2 in DMF.  This reads on a step of mixing the first reaction mixture with a salt of a polyvalent acid (sodium ascorbate; polyvalent organic acid) for obtaining a second reaction mixture.  The limitation of to perform a substitution reaction between the leaving group of the radiohalogen-labeling precursor compound and the polyvalent acid or salt thereof merely states a purpose for adding the polyvalent acid or salt thereof.  If the prior art structure is capable of performing the purpose than it meets the claim.  In this case, the addition of sodium ascorbate is capable of performing a substitution reaction with the tosylate of 5.
The reaction mixture was diluted acetonitrile and then passed in series through a cotton plug and alumina light SepPak plus cartridge (solid phase cartridge having an anion exchange group; see pgs. 332-333). This reads on a step of purifying the product from the second reaction mixture by solid phase extraction method in which a solid phase extraction cartridge having an anion exchange group is used.  
Regarding claim 3, McConathy et al. disclose that the reaction vial was sealed, and the reaction was allowed to proceed at room temperature for 15 min with intermittent gentle shaking.  This reads on wherein the step for obtaining the second reaction mixture includes mixing the first reaction mixture with the salt of the polyvalent acid (sodium ascorbate), and the heating the reaction mixture with ambient heat for obtaining the second reaction mixture.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConathy et al. (Mol. Imaging; published 2010; see attached 892), in view of Wouters et al. (US 2015/0175553 A1; published 25 Jun. 2015).

	McConathy et al. teach as discussed above.  McConathy et al. teach the click synthesis and biologic evaluation of (R)- and (S)-2-amino-3-[1-(2-[18F]fluoroethyl)-1H-[1,2,3]triazol-4-yl]propanoic acid for brain tumor imaging with positron emission tomography (see title).
	McConathy et al. do not further teach that wherein the salt of the polyvalent acid is a salt formed of the polyvalent acid and a phase transfer catalyst.
	Wouters et al. teach as discussed in the Office action filed on 9 Jul. 2021.  Wouters et al. teach the production of 18F-labelled compounds comprising hydrolytic deprotection step and solid phase extraction (see title).  Wouters et al. teach that the counter ion should possess sufficient solubility within the anhydrous reaction solvent to maintain the solubility within the anhydrous reaction solvent to maintain solubility of the 18F-fluoride.  Counter ions that are typically used include potassium complexed with cryptands and tetraalkylammonium salts (see [0021]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of McConathy et al. by substituting the sodium in sodium ascorbate with cesium, potassium complexed with cryptands, or tetraalkylammonium as taught by Wouters et al. because it would have been expected to increase the solubility of the ascorbate in the reaction solvent and/or provide an equivalent counter ion.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618